                                            Case 4:20-cv-08239-HSG Document 11 Filed 03/22/21 Page 1 of 9




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SHAWN P RUFFIN,                                     Case No. 20-cv-08239-HSG
                                   8                     Plaintiff,                          ORDER SCREENING AMENDED
                                                                                             COMPLAINT
                                   9              v.
                                                                                             Re: Dkt. No. 10
                                  10     SAN FRANCISCO SHERIFFS
                                         DEPARTMENT, et al.,
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff, an inmate at San Francisco County Jail, has filed a pro se action pursuant to 42

                                  14   U.S.C. § 1983. His amended complaint (Dkt. No. 10) is now before the Court for review under 28

                                  15   U.S.C. § 1915A.

                                  16                                              DISCUSSION

                                  17   A.      Standard of Review

                                  18           A federal court must conduct a preliminary screening in any case in which a prisoner seeks

                                  19   redress from a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

                                  20   § 1915A(a). In its review, the court must identify any cognizable claims and dismiss any claims

                                  21   that are frivolous, malicious, fail to state a claim upon which relief may be granted or seek

                                  22   monetary relief from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1),

                                  23   (2). Pro se pleadings must, however, be liberally construed. See United States v. Qazi, 975 F.3d

                                  24   989, 993 (9th Cir. 2020).

                                  25           Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  26   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Specific facts are not

                                  27   necessary; the statement need only “‘give the defendant fair notice of what the . . . claim is and the

                                  28   grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).
                                            Case 4:20-cv-08239-HSG Document 11 Filed 03/22/21 Page 2 of 9




                                   1   While Rule 8 does not require detailed factual allegations, it demands more than an unadorned,

                                   2   the-defendant-unlawfully-harmed-me accusation. Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009).

                                   3   A pleading that offers only labels and conclusions, or a formulaic recitation of the elements of a

                                   4   cause of action, or naked assertions devoid of further factual enhancement does not suffice. Id.

                                   5   To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements: (1) that a

                                   6   right secured by the Constitution or laws of the United States was violated, and (2) that the alleged

                                   7   violation was committed by a person acting under the color of state law. See West v. Atkins, 487

                                   8   U.S. 42, 48 (1988).

                                   9   B.      Procedural History

                                  10           The initial complaint named as a defendant the “San Francisco Sheriff’s Dept. & official

                                  11   capacity” and alluded to many other unnamed defendants. Dkt. No. 1. The initial complaint

                                  12   alleged that various San Francisco deputies had subjected Plaintiff to illegal actions since April 16,
Northern District of California
 United States District Court




                                  13   2020, and continuing until at least August 15, 2020. See generally Dkt. No. 1. The Court

                                  14   dismissed the complaint with leave to amend because it suffered from numerous deficiencies,

                                  15   including but not limited to (1) failure to allege a violation of either federal law or of the federal

                                  16   Constitution; (2) failure to comply with Fed. R. Civ. P. 20(a)(2) which allows for defendants to be

                                  17   joined in an action if their alleged illegal acts arose out of the same transaction, occurrence, or

                                  18   series of transactions or occurrences, and shared a common question of law or fact; (3) failing to

                                  19   proffer factual allegations that were sufficiently specific so as to raise a right to relief above the

                                  20   speculative level; and (4) failing to identify defendants by name.

                                  21   C.      Amended Complaint

                                  22           The amended complaint names as defendants the San Francisco Sheriff’s Department

                                  23   (“SFSD”) in its official capacity, Lt. Daggs, Sgt. Leonardini, classification deputy Loufas, deputy

                                  24   Jacowitz, and senior deputy Mikovich. Dkt. No. 10 at 1-2.

                                  25           The amended complaint appears to make the following factual allegations about two

                                  26   separate incidents.

                                  27           On May 12, 2020, defendant Leonardini put Plaintiff in confinement without Plaintiff

                                  28   being adjudicated, in violation of state law and SFSD regulations requiring that an investigatory
                                                                                           2
                                            Case 4:20-cv-08239-HSG Document 11 Filed 03/22/21 Page 3 of 9




                                   1   hearing be held within a certain time frame. Defendant Jacowitz attempted to cover up defendant

                                   2   Leonardini’s mistake by “illegally” issuing incident report number 09001012. On May 16, 2020,

                                   3   defendant Mikovich kept Plaintiff “illegally” in confinement by issuing a “loss of rights”

                                   4   disposition. Because of these actions, Plaintiff was kept “illegally” in confinement from May 15,

                                   5   2020 to May 23, 2020, without being adjudicated at all. Incident report no. 09001027 was issued

                                   6   while he was in confinement, extending his “illegal” stay in confinement from May 24, 2020 to

                                   7   May 27, 2020. After the confinement pursuant to incident report no. 09001027 ended, defendant

                                   8   Loufas held Plaintiff “illegally” in confinement until June 5, 2020. Plaintiff was transferred to an

                                   9   administrative segregation unit. Prior to this transfer, defendant Loufas showed “‘evil motive with

                                  10   intent’ to cause [Plaintiff] ‘mental suffering and emotional distress.’” Dkt. No. 10 at 2-3.

                                  11           On April 10, 2020, deputies Truong and James placed Plaintiff in Cell No. 5. Cell No. 5

                                  12   violated institutional policy and standards in that rust was protruding off the bed, dark brown
Northern District of California
 United States District Court




                                  13   stains that were likely feces were on the walls and floors, and the sink was not working. Cell No.

                                  14   5 was sprayed for COVID-19 a couple hours prior to Plaintiff’s placement in the cell. Plaintiff

                                  15   was in that cell for approximately two or three hours. Deputy Troung violated prison regulations

                                  16   when he placed Plaintiff in Cell No. 5 and/or moved him to administrative segregation without

                                  17   consent from the senior committee, which is proof of Deputy Troung’s evil intent to cause

                                  18   Plaintiff great bodily harm or to kill him. Further proof of the evil intent can be found in incident

                                  19   report no. 09001027. Captain Murphy and Davis “clearly” are accomplices to cover up this illegal

                                  20   act. Dkt. No. 10 at 6-7.

                                  21           Plaintiff alleges that both the continued “illegal” placement in “confinement” without

                                  22   adjudication and the placement in Cell No. 5 violated the Eighth Amendment and the Fourteenth

                                  23   Amendment.

                                  24   D.      Dismissal with Leave to Amend

                                  25           As an initial matter, Plaintiff’s claims are hard to understand. It is unclear what Plaintiff

                                  26   means by “confinement” or by “adjudication,” or why incident report no. 9001012 is relevant.

                                  27   The Court presumes that Plaintiff is arguing that his rights under the Eighth Amendment and Due

                                  28   Process Clause were violated by his placement in administrative segregation and in Cell No. 5
                                                                                          3
                                          Case 4:20-cv-08239-HSG Document 11 Filed 03/22/21 Page 4 of 9




                                   1   because his placement in administrative segregation violated state regulations and was done

                                   2   without first issuing a disciplinary finding, and because Cell No. 5 was not institutionally cleared

                                   3   to house an inmate and was both unsanitary and unsafe. The amended complaint suffers from

                                   4   numerous deficiencies which the Court identifies below.

                                   5           Fed. R. Civ. P. 8(a). The amended complaint again fails to proffer factual allegations

                                   6   sufficient to a right to relief above the speculative level. Bell Atlantic Corp., 550 U.S. at 555.

                                   7   Plaintiff’s allegations are, again, vague and conclusory. While the amended complaint identifies

                                   8   dates and individuals, it continues to rely on conclusory “defendant-unlawfully-harmed-me”

                                   9   accusations which, as a matter of law, fail to state a claim under Fed. R. Civ. P. 8. Ashcroft, 556

                                  10   U.S. 662, 677–78 (2009). Conclusory statements that a defendant acted illegally or with evil

                                  11   intent or motive, or that actions violated the Eighth Amendment are insufficient to state cognizable

                                  12   claims for relief under 42 U.S.C. § 1983.
Northern District of California
 United States District Court




                                  13           Fed. R. Civ. P. 20(a)(2). The amended complaint appears to again violate Fed. R. Civ. P.

                                  14   20(a)(2). Fed R. Civ. P. 20(a)(2) provides that all persons “may be joined in one action as

                                  15   defendants if: (A) any right to relief is asserted against them jointly, severally, or in the alternative

                                  16   with respect to or arising out of the same transaction, occurrence, or series of transactions or

                                  17   occurrences; and (B) any question of law or fact common to all defendants will arise in the

                                  18   action.” Fed. R. Civ. P. 20(a)(2). The upshot of these rules is that “multiple claims against a

                                  19   single party are fine, but Claim A against Defendant 1 should not be joined with unrelated Claim

                                  20   B against Defendant 2.” George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). It is unclear how the

                                  21   April 10, 2020 placement in Cell 5 is related to the May 12, 2020 placement in confinement

                                  22   without adjudication. These two claims appear to arise out of different occurrences and do not

                                  23   appear to share a common question of fact. Plaintiff needs to choose the claims he wants to

                                  24   pursue in this action that meet the joinder requirements. In this action, he should only pursue the

                                  25   acts that arise out of the same transaction, occurrence, or series of transactions or occurrences, and

                                  26   share a common question of law or fact. Plaintiff should bring separate actions to seek relief for

                                  27   the claims arising out of separate incidents.

                                  28           Due Process Claim. The amended complaint’s allegations that Plaintiff was placed in
                                                                                           4
                                          Case 4:20-cv-08239-HSG Document 11 Filed 03/22/21 Page 5 of 9




                                   1   confinement without adjudication and in violation of state regulations, and that Plaintiff was

                                   2   briefly placed in a cell which violated institutional standards and policy and was unsanitary and

                                   3   unsafe, fail to state cognizable due process claims.

                                   4           The violation of state administrative regulations, without more, does not give rise to a

                                   5   deprivation of a protected liberty interest. See Sandin v. Conner, 515 U.S. 472, 481–84 (1995).

                                   6   State regulations that merely provide procedural requirements, even if mandatory, cannot form the

                                   7   basis of a constitutionally cognizable liberty interest. See Smith v. Noonan, 992 F.2d 987, 989 (9th

                                   8   Cir. 1993). Deprivations that are authorized by state law and are less severe or more closely

                                   9   related to the expected terms of confinement may also amount to deprivations of a procedurally

                                  10   protected liberty interest, provided that (1) prison officials are narrowly restricted by state statutes

                                  11   or regulations to impose the specific deprivation at play, and (2) the liberty in question is one of

                                  12   “real substance.” Sandin, 515 U.S. at 477–87. A liberty interest of “real substance” generally will
Northern District of California
 United States District Court




                                  13   be limited to freedom from (1) restraint that imposes “atypical and significant hardship on the

                                  14   inmate in relation to the ordinary incidents of prison life,” id. at 484, or (2) state action that “will

                                  15   inevitably affect the duration of [a] sentence,” id. at 487. Whether a restraint is “atypical and

                                  16   significant” under Sandin requires case-by-case consideration. Ramirez v. Galaza, 334 F.3d 850,

                                  17   860 (9th Cir. 2003). Typically, a court should consider the following factors: “1) whether the

                                  18   challenged condition ‘mirrored those conditions imposed upon inmates in administrative

                                  19   segregation and protective custody,’ and thus comported with the prison’s discretionary authority;

                                  20   2) the duration of the condition, and the degree of restraint imposed; and 3) whether the state’s

                                  21   action will invariably affect the duration of the prisoner's sentence.” Id. at 861. While a prisoner

                                  22   is entitled to due process protections prior to placement in administrative segregation, due process

                                  23   requires only that prison officials hold an informal nonadversary hearing within a reasonable time

                                  24   after the prisoner is segregated, inform the prisoner of the charges against him or the reasons for

                                  25   considering segregation, and allow the prisoner to present his views. Toussaint v. McCarthy, 801

                                  26   F.2d 1080, 1100–01 (9th Cir. 1986) overruled in part on other grounds by Sandin v. Conner, 515

                                  27   U.S. 472 (1995) (internal citations and footnote omitted). “[In the context of placement in

                                  28   administrative segregation, t]he due process clause does not require detailed written notice of
                                                                                           5
                                          Case 4:20-cv-08239-HSG Document 11 Filed 03/22/21 Page 6 of 9




                                   1   charges, representation by counsel or counsel-substitute, an opportunity to present witnesses, or a

                                   2   written decision describing the reasons for placing the prisoner in administrative segregation.” Id.

                                   3          The amended complaint’s claim that Plaintiff was placed in administrative segregation

                                   4   without adjudication and in violation of a state regulation requiring an investigatory hearing within

                                   5   72 hours him does not state a constitutionally cognizable due process claim. In the context of

                                   6   administrative segregation, the Due Process Clause only requires that the hearing be held, and

                                   7   notice given, within a reasonable time; it does not require compliance with state regulations. See

                                   8   Toussaint, 801 F.2d at 1100–01; ); see, e.g., Myron v. Terhune, 476 F.3d 716, 718-19 (9th Cir.

                                   9   2007) (holding state regulations governing security classification of prisoners and prison

                                  10   placement did not give rise to protected liberty interest under Sandin). The amended complaint

                                  11   states that Plaintiff was informed of the reasons for the administrative segregation within four days

                                  12   and there is no allegation that Plaintiff was denied an informal nonadversary hearing with respect
Northern District of California
 United States District Court




                                  13   to the segregation or denied an opportunity to present his views. The Court will dismiss this due

                                  14   process claim with leave to amend to correct the identified deficiency, if Plaintiff can truthfully do

                                  15   so. Lopez v. Smith, 203 F.3d 1122, 1127–29 (9th Cir. 2000) (if court determines pleading could be

                                  16   cured by allegation of other facts, pro se litigant entitled to opportunity to amend complaint before

                                  17   dismissal of action). Plaintiff is cautioned that “[t]hreadbare recitals of the elements of a cause of

                                  18   action, supported by mere conclusory statements, do not suffice” to state a cognizable cause of

                                  19   action, and that the Court is not bound to accept as true a legal conclusion couched as a factual

                                  20   allegation. Ashcroft, 556 U.S. at 678.

                                  21          Plaintiff’s claim that he was denied due process in connection with his brief placement in

                                  22   Cell No. 5 also fails to state a cognizable Due Process claim. Even if the conditions in Cell No. 5

                                  23   constituted an atypical and significant hardship, the placement was too brief to implicate the Due

                                  24   Process Clause. Compare Sandin, 515 U.S. at 484 (placement in disciplinary segregation for

                                  25   thirty days did not constitute atypical and significant hardship within the correctional context), and

                                  26   Mujahid v. Meyer, 59 F.3d 931, 932 (9th Cir. 1995) (placement in disciplinary segregation for

                                  27   fourteen days did not constitute atypical and significant hardship within the correctional context),

                                  28   with Wilkinson v. Austin, 545 U.S. 209, 223–25 (2005) (indefinite placement in “supermax”
                                                                                          6
                                          Case 4:20-cv-08239-HSG Document 11 Filed 03/22/21 Page 7 of 9




                                   1   facility, where inmates are not eligible for parole consideration, imposes an atypical and

                                   2   significant hardship within correctional context). In addition, Plaintiff’s claim regarding his

                                   3   placement in Cell No. 5 is properly brought as an Eighth Amendment claim, not a due process

                                   4   claim. A prisoner’s Eighth Amendment right to be free from cruel and unusual punishment does

                                   5   not create a liberty interest protected by the Due Process Clause. See Toussaint, 801 F.2d at 1093

                                   6   (rejecting inmate’s attempt to “parlay” his Eighth Amendment right into a due process right

                                   7   because, among other things, doing so would imply that some “amount of process can justify

                                   8   subjecting a prisoner to cruel and unusual punishment”). Plaintiff’s claim that he was denied due

                                   9   process in connection with his brief placement in Cell No. 5 is therefore DISMISSED with

                                  10   prejudice.

                                  11          Eighth Amendment. Both Plaintiff’s Eighth Amendment claims are DISMISSED with

                                  12   prejudice.
Northern District of California
 United States District Court




                                  13          In its prohibition of “cruel and unusual punishment,” the Eighth Amendment imposes

                                  14   duties on officials, who must provide all prisoners with the basic necessities of life such as food,

                                  15   clothing, shelter, sanitation, medical care and personal safety. See Farmer v. Brennan, 511 U.S.

                                  16   825, 832 (1994); DeShaney v. Winnebago County Dep’t of Social Servs., 489 U.S. 189, 199-200

                                  17   (1989). A prison official violates the Eighth Amendment only if two requirements are met: (1) the

                                  18   deprivation alleged must be, objectively, sufficiently serious, and (2) the prison official possesses

                                  19   a sufficiently culpable state of mind. Farmer, 511 U.S. at 834. Although the Eighth Amendment

                                  20   protects against cruel and unusual punishment, this does not mean that federal courts can or should

                                  21   interfere whenever prisoners are inconvenienced or suffer de minimis injuries. See, e.g., Hudson

                                  22   v. McMillian, 503 U.S. 1, 9-10 (1992) (Eighth Amendment excludes from constitutional

                                  23   recognition de minimis uses of force); Anderson v. County of Kern, 45 F.3d 1310, 1314-15 (9th

                                  24   Cir.), amended 75 F.3d 448 (9th Cir. 1995) (temporary placement in safety cell that was dirty and

                                  25   smelled bad did not constitute infliction of pain within meaning of Eighth Amendment).

                                  26          The failure to provide Plaintiff with an adjudication prior to placement in administrative

                                  27   segregation, or within seventy-two hours of such placement, is not, objectively, a sufficiently

                                  28   serious deprivation so as to implicate the Eighth Amendment. A right to notice, or a finding of
                                                                                         7
                                          Case 4:20-cv-08239-HSG Document 11 Filed 03/22/21 Page 8 of 9




                                   1   guilt, prior to placement in administrative segregation if such a right exists, does not arise from the

                                   2   Eighth Amendment.

                                   3          The temporary two to three hour placement in Cell No. 5 was too brief to constitute an

                                   4   Eighth Amendment violation. See, e.g., Anderson, 45 F.3d at 1313-15 (temporary placement in

                                   5   safety cell that was “dark, scary, and smelled bad” with toilet “encrusted with excrement and

                                   6   urine” for between one and a half hours to overnight did not violate the Eighth Amendment).

                                   7          Accordingly, the Eighth Amendment claims are DISMISSED with prejudice.

                                   8                                             CONCLUSION

                                   9          For the foregoing reasons, the Court orders as follows.

                                  10          1.      The Court DISMISSES with prejudice the following claims: the due process claim

                                  11   arising out Plaintiff’s placement in Cell No. 5 and both Eighth Amendment claims.

                                  12          2.      The Court DISMISSES with leave to amend the due process claim arising out
Northern District of California
 United States District Court




                                  13   Plaintiff’s placement in administrative segregation

                                  14          3.      The amended complaint is dismissed with leave to amend to address the

                                  15   deficiencies identified above. Within twenty-eight (28) days of the date of this order, Plaintiff

                                  16   shall file a second amended complaint that addresses the identified deficiencies. The second

                                  17   amended complaint must include the caption and civil case number used in this order, Case No. C

                                  18   20-08239 HSG (PR) and the words “SECOND AMENDED COMPLAINT” on the first page. If

                                  19   using the court form complaint, Plaintiff must answer all the questions on the form in order for the

                                  20   action to proceed. The second amended complaint must be complete in itself without reference to

                                  21   any prior pleading because an amended complaint completely replaces the previous complaints.

                                  22   See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Because an amended complaint

                                  23   completely replaces the previous complaints, Plaintiff may not incorporate material from the prior

                                  24   complaint by reference. Id. at 1262. Plaintiff must address the deficiencies identified above.

                                  25   Failure to file a second amended complaint in accordance with this order in the time provided will

                                  26   result in dismissal of this action without further notice to Plaintiff. The Clerk shall include two

                                  27   copies of the court’s complaint form with a copy of this order to Plaintiff.

                                  28          IT IS SO ORDERED.
                                                                                         8
                                          Case 4:20-cv-08239-HSG Document 11 Filed 03/22/21 Page 9 of 9




                                   1   Dated: 3/22/2021

                                   2                                        ______________________________________
                                                                            HAYWOOD S. GILLIAM, JR.
                                   3                                        United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                             9
